Title: To George Washington from Major General Johann Kalb, 8 February 1779
From: Kalb, Johann
To: Washington, George


To His Excellency General Washington
Camp Middle Brookfebr. 8th 1779

The Works which I had the honor to mention to your Excellency, to be erected or repaired, for the Security and defense of the left Wing of your army, in this Camp, are.
1st At or near the Top of the mountain at the Place called Lincoln’s Gap. a Strong Redoubt with Some pieces (four or thereabout) of Canon, to Command the wooden Bridge on Bound Brook & the Roads Leading along the Top of the mountain, behind the Camp as far as Wayne’s Gap; with a Guardhouse therein, for a sufficient number of Troops, to Stop the Enemies, & give time to our army to draw up in Such a Position as may be thought proper.
2dly A Parapet to be constructed below the mountain for about  Men, nearer the Bridge to defend the Same with Small arms.
3dly the Fording places, below & above Said Bridge, could be obstructed with either Ditches, abbatis or Chevaux defrize, only on the right or on both Banks of the Creek, to Secure the Passages.
A Small Piket Guard to be constantly posted at the Redoubt, to keep at least three Sentries, viz. One over the artillery & Works thereunto belonging; one at the Works of the Parapet, and another at the Bridge. This last Sentry might also prevent the Soldiers Stragling out of Camp Especially if the Fording places were rendered impassable, & the Loggs here & there on the Creek taken off.
Said Piket Guard to be reinforced as necessity will require, at the Shortest notice of the Enemy’s movements.
4thly To repair an old Batterie at Boundbrook very judiciously laid out for four pieces, commanding both, the Bridge on Rariton River and the Stone Bridges upon the Creek.
5thly To have a kind of Gate in the form of chevaux de frize on the nearest Stone Bridge. Rariton Bridge not wanting any, because it may be broken off in the middle for any length.
The Engineer Capt. dela Roch fontaine being aquainted with the Ground, might Superintend these Works.
This my opinion I humbly Submit to Your Excellency’s consideration.
The Baron de Kalb
